DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-19 in the reply filed on January 11, 2021 is acknowledged. Claim 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1, 2, 11-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0330370) in view of Rowe (US 2001/0001580).
Regarding Claim 1, Kim discloses an additive manufacturing apparatus (abstract) comprising: a platform (Fig. 4 paragraph [0035] modeling plane – 10); a dispenser configured to deliver a plurality of successive layers of feed material onto the platform (paragraph [0055]); a light source configured to generate a light beam (Fig. 4 paragraphs [0055] [0060] light source unit – 15); a first polygon mirror scanner to receive the light beam from the light source (Fig. 4 paragraph [0032] light reflection units – 60a, 60b, 60c;  Fig. 5. paragraph [0033] polygon reflectors – 61a, 61b, 61c)  and reflect the light beam towards the platform (paragraph [0023] modeling product is modeled by radiating each of the N modeling beams to the entire surface of one of the N modeling planes in a specific scanning pattern); and a second polygon mirror scanner to receive the light beam from the light source and reflect the light beam towards the platform (Fig. 5, paragraph [0032] polygon reflectors  - units of (-1)-th to 1-N)- th polygon reflectors),
However, while Kim discloses an N number of polygon reflectors and a second polygon reflector in-line secondarily reflecting the light beams (paragraph [0032]), Kim does not disclose that the light source alternates between directed to a first polygon mirror scanner or a second polygon mirror scanner during a dead time of the other scanner.
In the same field of endeavor,  Rowe teaches  a scanning element that is a polygon mirror where a light source provides a single beam that is alternately directed to a first area and a second area of the polygon scanner (abstract) wherein the light source is configured to alternately direct the light beam to the first area of the polygon mirror scanner and the second area of the polygon mirror scanner such that the light beam is directed to the first area of the polygon mirror scanner during a dead time of the second polygon mirror scanner and the light beam is directed to the second area of the polygon mirror scanner during a dead time of the first polygon mirror scanner (paragraph [0021] the scanner can switch an input beam from one area containing a portion of the scanning element to another area during a “dead zone' when a scan beam would not be directed into the image area. As used herein, the dead zone is defined as the period of time between the end of one scan line and the start of the next scan line, and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kim to incorporate the teachings of Rowe whereby an additive manufacturing apparatus comprising a platform, a dispenser delivering a plurality of successive layers of feed material, a light source generating a light beam with a first and second polygon mirror scanner receiving the light beam and reflecting it from each scanner towards the platform, as disclosed by Kim, would also consider that the light source can be configured to alternately direct the light beam to the first or second polygon mirror scanner such that the light beam is directed to one during a dead time of the other, as taught by Rowe. One with ordinary skill in the art would be motivated because this creates a high duty-cycle and energy efficiency because the beam from the source is switched from one area to the other during dead time when a scan beam would not otherwise have been directed to the desired scan aperture (abstract).
Regarding Claim 2, the combination of Kim and Rowe teach all the limitations of Claim 1 and Kim further discloses the apparatus wherein an axis of rotation of the first polygon mirror scanner is parallel to an axis of rotation of the second polygon mirror scanner (Figs 5, 11 paragraph [0050] first polygon mirror – 21 using a fourth axis – 4 parallel to the first axis – 1 as a rotation center axis).
	Regarding Claim 11, the combination of Kim and Rowe teach all the limitations of Claim 1 and Rowe further discloses that the apparatus further comprises a steering mirror configured to direct the light beam from the light source alternately to the first polygon mirror scanner and the second polygon mirror scanner (Fig. 1A, paragraph [0026] two fold mirrors – 134A, 134B for Path A and Path B).
Regarding Claim 12, the combination of Kim and Rowe teach all the limitations of Claim 11 and Rowe further discloses that the apparatus further comprises the steering mirror comprises a single-axis 
Regarding Claim 13, the combination of Kim and Rowe teach all the limitations of Claim 1 and Kim further discloses the apparatus wherein the first polygon mirror scanner and the second polygon mirror scanner are configured to reflect the light beam towards a same scan path on an outermost layer of feed material (paragraph [0096] first light guide unit  and the second light guide unit, and a modeling layer may be formed by controlling on/off of the modeling beam based on information about an image of the modeling layer at the specified radiation location).
Regarding Claim 14, the combination of Kim and Rowe teach all the limitations of Claim 13 and Kim further discloses the apparatus, wherein the scan path is perpendicular to the axis of rotation of the first polygon mirror scanner and the axis of rotation of the second polygon mirror scanner (paragraph [0052] the modeling planes having a first axis and the second axis which are perpendicular to a third axis and perpendicular to each other).
Regarding Claim 15, the combination of Kim and Rowe teach all the limitations of Claim 1 and Kim further discloses the apparatus wherein the first polygon mirror scanner and the second polygon mirror scanner are configured to rotate in unison with one another (paragraph [0042] simultaneously performed).
Regarding Claim 17, the combination of Kim and Rowe teach all the limitations of Claim 1 and Kim further discloses the apparatus wherein the first polygon mirror scanner and the second polygon mirror scanner are configured to rotate in opposite directions to one another (paragraph [0036]).
	Regarding Claim 18, the combination of Kim and Rowe teach all the limitations of Claim 1 and Kim further discloses the apparatus comprising a controller configured to, where a continuous line is to be generated across the layer of feed material, cause the light source to generate a light beam more for than 50% of a rotational period of the first polygon scanner mirror (paragraph [0074] in the scanning of the modeling plane, a portion to which the modeling beam has not been radiated should not be present. It is preferred that scanning is performed through an optimal path capable of minimizing the time taken for the scanning; Note: this would include an optimal generation of a light beam more for than 50% of a rotational period).
Regarding Claim 19, the combination of Kim and Rowe teach all the limitations of Claim 1 and Kim further discloses the apparatus comprising a controller configured to turn off the light beam during transition between first polygon mirror scanner and the second polygon mirror (paragraph [0096] controlling additional elements, such as a shutter for selectively transmitting or blocking a modeling beam generated by the modeling beam generation element over time).
Claims 3, 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim (US 2017/0330370) and Rowe (US 2001/0001580) as applied to Claims 2, 1 and 15 above, and further in view of Rosenthal (US 2,844,648).
.Regarding Claim 3, the combination of Kim and Rowe disclose all the limitations of Claim 2 but do not disclose that the first and second polygon mirror scanners share a common axis of rotations.
In the same field of endeavor, Rosenthal discloses a scanning mirror, wherein the first polygon mirror scanner and the second polygon mirror scanner share a common axis of rotation (Figs. 2, 3  2: 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim and Rowe to incorporate the teaching of Rosenthal whereby an additive manufacturing apparatus comprising a platform, a dispenser delivering a plurality of successive layers of feed material, a light source generating a light beam with a first and second polygon mirror scanner receiving the light beam and reflecting it from each scanner towards the platform with  a light source that can be configured to alternately direct the light beam to the first or second polygon mirror scanner such that the light beam is directed to one during a dead time of the other, would also consider that the first polygon and the second polygon mirror scanners share a common axis of rotation. One would be motivated to consider this feature because no time need be lost upon transfer from one mirror to the next adjacent mirror in order to achieve successive spot scans (1: 50-52).
Regarding Claim 9, the combination of Kim and Rowe disclose all the limitations of Claim 1 but do not disclose that the first and second polygon mirror scanners are adjacent to each other.
Rosenthal discloses the second polygon mirror scanner is adjacent to the first polygon mirror scanner (Figs. 2, 3 1:39-41 one mirror to the next adjacent mirror). One would be motivated because 
Regarding Claim 10, the combination of Kim, Rowe and Rosenthal disclose all the limitations of Claim 9 above and Rosenthal further discloses wherein the second polygon mirror scanner abuts the first polygon mirror scanner (Figs. 2, 3  2:21-23 side-by-side adjacency).
Regarding Claim 16, the combination of Kim and Rowe disclose all the limitations of Claim 15 but do not disclose that the first polygon mirror scanners have common axles or a common motor
Rosenthal discloses that the first polygon mirror scanner and the second polygon mirror scanner have a common axle and a common motor to drive the axle (Figs. 2, 3 2: 40-44 common axis, drive means).
Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim (US 2017/0330370), Rowe (US 2001/0001580) and Rosenthal (US 2,844,648) as applied to Claim 3 above, and further in view of Sherman (US 4,537,465).
Regarding Claim 4, the combination of Kim, Rowe and Rosenthal disclose all the limitations of Claim 3 above but do not disclose that the first and second polygon mirror scanners have an equal number of facets.
In the same field of endeavor, Sherman discloses as apparatus with two input beams for generating optical scans utilizing polygon scanning mirrors (Fig. 19A 1: 15-17 11:45-46 first polygon mirror scanner – 120, second polygon mirror scanner – 154) with a common axis of rotation as in Rosenthal (Fig. 19B Sherman also discloses that the first polygon mirror scanner and the second polygon mirror scanner have an equal number of facets (See claim 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Kim, Rowe and Rosenthal to incorporate the disclosure of Sherman whereby the additive manufacturing apparatus with the limitations of Claim 3 with a first and second polygon mirror scanner share a common axis of rotation would also consider that these scanners would have an equal number of facets. One would be motivated to do so because this can generate third scanned reflected output beam, the error caused by this second reflection from the face of 
Regarding Claim 5, the combination of Kim, Rowe, Rosenthal and Sherman disclose all the limitations of Claim 4, and Sherman further discloses wherein facets of the first polygon mirror scanner are angularly offset from facets of the second polygon mirror scanner (Fig. 19B 11: 45-49 the phase angle between first polygon mirror – 120 and second polygon mirror – 154 can be adjusted).
Regarding Claim 6, the combination of Kim, Rowe, Rosenthal and Sherman disclose all the limitations of Claim 5, and Sherman further discloses wherein the first polygon mirror scanner and the second polygon mirror scanner are angularly offset from one another such that an edge of the first polygon mirror scanner is in-line with an approximate center of a face of the second polygon mirror scanner (Fig. 25, 12: 63-66 In the FIG. 25 embodiment, the phase angle between polygon mirrors – 120 and 154 of FIG. 19 has essentially been set equal to zero, yielding a single polygon mirror – 180 having a plurality of extremely long facets).
Regarding Claim 7, the combination of Kim, Rowe and Rosenthal disclose all the limitations of Claim 3, but do not disclose the inclination angles of the first and second polygon mirror scanners relative to the common axis of rotations.
 Sherman further discloses wherein the first polygon mirror scanner has a first plurality of facets with a first inclination relative to the common axis of rotation, and the second polygon mirror scanner has a second plurality of facets with a different second inclination relative to the common axis of rotation (Figs. 24A, 24B;  2: 53-56 the angle between the mirror axis of rotation and the mirror varies between each mirror deflection and defines a mirror rotational axis error).
Regarding Claim 8, the combination of Kim, Rowe, Rosenthal and Sherman disclose all the limitations of Claim 7, and Kim further discloses, wherein the first inclination is equal magnitude and opposite direction to the second inclination (paragraph [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742